               Case 1:20-cr-00014-RMB Document 53 Filed 05/11/21 Page 1 of 1




                                                                May 11, 2021

    VIA ECF
    The Hon. Richard M. Berman
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, New York 10007

    RE:    United States v. Leonardo Bautista, 20 Cr. 14 (RMB)

    Honorable Judge Berman:

            On behalf of Mr. Bautista, and with the consent of the Government, I write to respectfully
    request that the Court adjourn the sentencing hearing currently scheduled in the above-captioned
    matter for Monday, May 17, 2021 at 10:30 a.m. for 30 days.

           The adjournment is requested to allow the Defense sufficient time to review the
    Presentence Investigation Report, to obtain letters of support from Mr. Bautista’s family for the
    Court’s consideration at sentencing, and to finalize the Defense sentencing submission.

           I have discussed this matter with Assistant United States Attorney Matthew Hellman who
    graciously consents on behalf of the United States.

           Thank you for your considering this request.


                                                                Respectfully submitted,
Sentence is adjourned to 7/1/21 at 9:30 am.
Defense submission is due 6/16/21.                              /s/
                                                                _________________________
Government submission is due 6/23/21.
                                                                Christopher Flood, Esq.
                                                                Assistant Federal Defender
                                                                (212) 417-8734

    cc:    AUSA Matthew Hellman (via ECF)


     5/12/21
